ALLOWANCE

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Xuezhen Tian on 06/15/2022.

Claims 4, 6-8, 11, 13-14, 18 and 20 have been amended to:

4.	(Currently Amended) The method of claim 3, wherein the plurality of sets of smoothing parameters have a a 

6.	(Currently Amended) The method of claim 3, wherein a 

7.	(Currently Amended) The method of claim 1, wherein performing the QP smoothing operation for each of the plurality of sets of smoothing parameters further comprises:
	determining a boundary box centered around each of a a a a a 
	selecting a plurality of two-dimensional polynomials each representing a segment of an optimal reference line between adjacent control points; and
	defining a set of constraints to the two-dimensional polynomials to enable the plurality of two-dimensional polynomials to pass through the 

8.	(Currently Amended) A non-transitory machine-readable medium having instructions stored therein for storing point cloud data in an autonomous driving vehicle (ADV), the 
	generating a plurality of sets of smoothing parameters, including a first set of smoothing parameters, a second set of smoothing parameters that are looser than the first set, and at least one set of smoothing parameters interpolated between the first set and the second set of smoothing parameters;
	for each of the plurality of sets of smoothing parameters, performing a quadratic programming (QP) smoothing operation on a segment of a raw reference line until the QP smoothing operation satisfies a predetermined condition; and
	planning a trajectory to control the ADV according to a smoothed reference line segment generated by the QP smoothing operation.

11.	(Currently Amended) The non-transitory machine-readable medium of claim 10, wherein the plurality of sets of smoothing parameters have a a 

13.	(Currently Amended) The non-transitory machine-readable medium of claim 10, wherein a 

14.	(Currently Amended	) The non-transitory machine-readable medium of claim 8, wherein performing the QP smoothing operation for each of the plurality of sets of smoothing parameters further comprises:
determining a boundary box centered around each of a a a a a 
	selecting a plurality of two-dimensional polynomials each representing a segment of an optimal reference line between adjacent control points; and
	defining a set of constraints to the two-dimensional polynomials to enable the plurality of two-dimensional polynomials to pass through the 

18.	(Currently Amended) The system of claim 17, wherein the plurality of sets of smoothing parameters have a a 

20.	(Currently Amended) The system of claim 17, wherein a .

Reasons for Allowance
Claims 1-20 are allowed in view of the Examiner’s Amendment above.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not anticipate nor fairly render obvious the combination(s) set forth in the independent claims. In particular the prior art does not teach a method (or controller programming) for operating an autonomous driving vehicle that comprises generating a plurality of sets of smoothing parameters, including a first set of smoothing parameters, a second set of smoothing parameters that are looser than the first set, and at least one set of smoothing parameters interpolated between the first set and the second set of smoothing parameters, and for each of the plurality of sets of smoothing parameters, performing a quadratic programming (QP) smoothing operation on a segment of a raw reference line until the QP smoothing operation satisfies a predetermined condition in combination with the other claim limitations.
The closest prior art of record teaches a variety of different techniques for optimizing the planned trajectory to control an autonomous vehicle [e.g., e.g., optimizing the planned trajectory based on current and/or anticipated position(s), avoiding obstacles, speed, acceleration, cost, minimizing travel time, etc.], many of which include one or both of interpolating data points and utilizing quadratic programming to plan a smoothed and/or optimized trajectory for the autonomous vehicle, however, none of said techniques comprise the generation of the at least three particular sets of smoothing parameters mentioned above and via which the quadratic programming smoothing operations are to be performed [e.g., per the claimed invention(s), the quadratic programming smoothing operation entails iteratively performing the smoothing operation on at least three distinct sets of smoothing parameters, starting from the set of strictest parameters, until the smoothing operation is successful].
As such, the claimed invention(s) may be regarded as a novel and inventive means for planning the trajectory to control an autonomous vehicle, such that said means will enable the trajectory of the vehicle to conform to a smoothed line segment that is as close to the original reference line as possible [e.g., via conforming to a more precise/strict set of smoothing parameters versus an unnecessarily loose set of smoothing parameters], thereby increasing the likelihood that the planned trajectory will be suitable for controlling the autonomous driving vehicle.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D TAYLOR JR whose telephone number is (469)295-9192. The examiner can normally be reached Mon-Fri 9a-5p (central time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY DONALD TAYLOR JR./Examiner, Art Unit 3747                                                                                                                                                                                                        
/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747